INDUCEMENT AGREEMENT

          This INDUCEMENT AGREEMENT (the "Agreement"), dated as of July 29,
2005, is by and between Vsource, Inc., a Delaware corporation ("Vsource") and
Clinicis, Inc., a California corporation ("Clinicis").

          WHEREAS, Vsource (USA), Inc., a Delaware corporation and wholly-owned
subsidiary of Vsource and Clinicis-Phoenix Surgery Center, LLC, an Arizona
limited liability company and wholly-owned subsidiary of Clinicis are entering
into a loan agreement of even date herewith (the "Loan Agreement") providing for
the loan of One Hundred Thousand Dollars ($100,000) by Vsource (USA), Inc. to
Clinicis-Phoenix Surgery Center, LLC for working capital; and

          WHEREAS, in order to induce Vsource to cause Vsource (USA), Inc. to
enter into the Loan Agreement, Clinicis has agreed to grant to Vsource an option
to purchase from Clinicis, 80% of the membership interests in Clinicis-Phoenix
Surgery Center, LLC (the "Phoenix Surgery Center Membership Interests"), all on
the terms and conditions set forth herein.

          NOW THEREFORE, for and in consideration of the premises, the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

          1.    Grant of Option. Subject to the terms and conditions of this
Agreement, Clinicis hereby irrevocably grants to Vsource an option (the
"Option") to purchase 80% of the Clinicis-Phoenix Surgery Center, LLC Membership
Interests (the "Option Interests") for $1.00 (the "Exercise Price").

          2.    Exercise of Option.

          2.1.    Exercise. Subject to the condition set forth in Section 2.3,
the Option may be exercised in its entirety by Vsource (or an affiliate of
Vsource) at any time prior to January 28, 2006 (the "Expiration Date"). Any
written notice by Vsource of its election to exercise the Option shall extend
the Expiration Date for the Option until such time as any proceedings before any
court or governmental instrumentality necessary for the exercise of the Option
shall be final and non-appealable and until such time as any waiting period
prescribed by any applicable law, statute, regulation, order or decree for the
exercise of the Option shall have passed.

          2.2.    Closing. In the event that Vsource (or an affiliate of
Vsource) wishes to exercise the Option, Vsource shall give a written notice to
Clinicis of its intention to exercise the Option, specifying the place and date
for the closing (the "Closing") of such purchase which date shall not be later
than ten business days from the date that such notice is mailed or delivered;
provided, however that such date shall be extended until such time as any
proceedings before any court or governmental instrumentality necessary for the
consummation of the purchase of the Option Interests shall be final and
non-appealable and until such time as any waiting period prescribed by any
applicable law,



1NEXT PAGE





statute, regulation, order or decree for the consummation of the purchase of the
Option Interests shall have passed.

          2.3.    Condition to Exercise of the Option. Vsource's ability to
exercise the Option is subject only to the condition that: no preliminary or
permanent injunction or other order issued by any federal or state court of
competent jurisdiction in the United States against the delivery of the Option
Interests shall be in effect.



          3.    Payment and Delivery of Certificate(s) Representing the Option
Interests . At the Closing Vsource (or an affiliate of Vsource) will pay the
aggregate purchase price for the Option Interests by delivery of a check payable
to the order of Clinicis in the amount of $1.00. At the Closing, Clinicis will
deliver to Vsource a certificate or certificates representing the Option
Interests so purchased.

          4.    Representations and Warranties of Clinicis. Clinicis hereby
represents and warrants to Vsource as follows:

          4.1.    Due Organization. Clinicis is a corporation duly organized,
validly existing and in good standing under the laws of the State of California,
with full corporate power to own its properties and conduct its business as now
conducted.

          4.2.    Due Authorization. This Agreement has been duly authorized by
all necessary corporate action on the part of Clinicis and has been duly
executed and delivered by Clinicis and constitutes the legal, valid and binding
agreement of Clinicis, enforceable against Clinicis in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors' rights and principles of equity.

          4.3.    Option Shares. Clinicis has all required authority and has
taken all necessary corporate and other action to authorize and reserve and to
permit it to transfer at all times from the date hereof to such time as the
obligation to deliver the Option Interests terminates, which, upon transfer
pursuant hereto, shall be duly and validly issued, fully paid and nonassessable,
and shall be delivered free and clear of all claims, liens, encumbrances and
security interests whatsoever, including any preemptive right of any of the
stockholders of Clinicis or members of Clinicis-Phoenix Surgery Center, LLC.

          4.4.    No Conflicts. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
violate or result in any violation of or be in conflict with or constitute a
default under any terms of the Articles of Incorporation or By-laws of Clinicis
or any statute, regulation, agreement, instrument, judgment, decree, rule or
order applicable to Clinicis.

          4.5.    No Approvals or Notices Required. The execution, delivery and
performance of this Agreement by Clinicis and the consummation by Clinicis of
the transactions contemplated hereby will not violate (with or without the
giving of notice or the lapse of time or both) or require any consent, approval,
filing or notice by Clinicis under any provision of law applicable to Clinicis.



2NEXT PAGE





          6.    Representations and Warranties of Vsource. Vsource hereby
represents and warrants to Clinicis as follows:

          6.1.    Due Organization. Vsource is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all required authority to enter into this Agreement.

          6.2.    Due Authorization. This Agreement has been duly authorized by
all necessary action on the part of Vsource and has been duly executed and
delivered by Vsource constitutes the legal, valid and binding agreement of
Vsource, enforceable against VSOURCE in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors' rights and
general principles of equity.

          6.3    Capitalization of Clinicis-Phoenix Surgery Center, LLC.
Clinicis is currently the owner of 100% of the membership interests of
Clinicis-Phoenix Surgery Center, LLC. No options, warrants or other rights to
purchase membership interests of Clinicis-Phoenix Surgery Center, LLC currently
exist.

          6.3.    Distribution. The Option Interests to be acquired upon
exercise of the Option will not be taken by Vsource with a view to the public
distribution thereof, except as provided herein, and will not be transferred
except in a transaction registered or exempt from registration under the
Securities Act of 1933, as amended (the "1933 Act").

          6.4.    No Conflicts. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
violate or result in any violation of or be in conflict with or constitute a
default under any terms of the Articles of Incorporation or By-laws of Vsource
or any statute, regulation, agreement, instrument, judgment, decree, rule or
order applicable to Vsource.

          6.5.    No Approvals or Notices Required. The execution, delivery and
performance of this Agreement by Vsource and the consummation by Vsource of the
transactions contemplated hereby will not violate (with or without the giving of
notice of the lapse of time or both) or require any consent, approval, filing or
notice by Vsource under any provision of law applicable to Vsource except for
filings required by the HSR Act.



          7.    Changes in Capitalization. So long as the Option is exercisable,
Clinicis shall not purchase or cause Clinicis-Phoenix Surgery Center, LLC to
issue, or agree to purchase, any additional units of membership interests in
Clinicis-Phoenix Surgery Center, LLC and shall not take any other action to
affect or make any change in the capitalization of Clinicis-Phoenix Surgery
Center, LLC.

3NEXT PAGE





          8.    Additional Obligations of Clinicis During Term of Agreement

          8.1.    No-Shop. During the term of this Agreement, Clinicis shall not
sell or enter into any discussions or agreements to sell any of the surgery
centers currently managed by Clinicis or entities controlled by Clinicis.
Additionally. Clinicis shall not cause any of the surgery centers listed on
Schedule A hereto to enter into any type of business transaction with Clinicis
or any entity controlled by Clinicis.

          8.2.    Standstill. During the term of this Agreement, Clinicis shall
not without the prior written consent of Vsource:



          (i)    acquire, offer to acquire or agree to acquire, directly or
indirectly, by purchase, gift or otherwise, any additional securities of
Clinicis-Phoenix Surgery Center, LLC eligible to vote in the election of
managers or convertible into securities having such right or direct or indirect
rights or options to acquire such securities (collectively, the "Voting
Securities"); or

          (ii)    directly or indirectly sell, tender, transfer, pledge,
hypothecate or otherwise dispose of or offer or agree to do any of the foregoing
(a "Transfer") with respect to any interest in any Voting Securities that are
owned "beneficially" (as that term is defined in Rule 13d-3 under the 1934 Act)
of record by Clinicis



          9.    Legal Remedies Inadequate. Both Clinicis and Vsource acknowledge
that irreparable harm would occur and that money damages would be inadequate in
the event that any of the covenants or agreements in this Agreement were not
performed in accordance with the terms of this Agreement and therefore each
agrees that each party hereto shall be entitled to specific enforcement of such
covenants or agreements and to injunctive and other equitable relief in addition
to any other remedy to which it may be entitled, at law or in equity.

          10.    Miscellaneous.

          10.1    Assignment. This Agreement shall not be assignable by either
party hereto, except that Vsource may assign this Agreement to a direct or
indirect wholly-owned subsidiary of Vsource and may assign its registration
rights pursuant to Section 11.

          10.2    Amendments. This Agreement may not be modified, amended,
altered or supplemented, except upon the execution and delivery of a written
agreement executed by the parties hereto.

          10.3    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received when so given) by delivery, by cable, telegram
or telex, or by registered mail, postage prepaid, return receipt requested, to
the respective parties as follows:



4NEXT PAGE





If to Clinicis:

19235 Northfleet Way
Los Angeles, California 91356

Attention: Donald A. Cook
Chairman and
Chief Executive Officer

With copies to:

Robert D. Mosher
Nossaman Guthner Knox & Elliott
445 South Figueroa Street, 31st Floor
Los Angeles, California 90071 If to Vsource:

Vsource, Inc.
7855 Ivanhoe Lane
Suite 200
La Jolla, California 92037 Attention: David Hirschhorn, Co-Chairman and
Co-Chief Executive Officer

With copies to:

Hughes & Luce, L.L.P.
1717 Main Street, Suite 2800
Dallas, Texas 75201 Attention: I. Bobby Majumder, Esq.



          10.4    Governing Law. This Agreement shall be governed by and
construed in accordance with the substantive law of the State of Delaware
without giving effect to the principles of conflicts of law thereof.

          10.5    Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.

          10.6    Effect of Headings. The section headings herein are for
convenience only and shall not affect the construction hereof.

          10.7    Parties in Interest. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any person or entity other than the parties hereto, and their respective
successors and assigns, any rights or remedies under or by reason of this
Agreement.



5NEXT PAGE





          10.8    Severability. If any term, provision, covenant or restriction
contained in this Agreement is held by a court of competent jurisdiction to be
invalid, void, voidable or unenforceable, the remaining terms, provisions,
covenants and restrictions shall remain in full force and effect and shall in no
way be affected, impaired or invalidated.

          10.9    Section Numbers. References herein to Sections are references
to Sections of this Agreement unless otherwise stated.

          10.10    Person. The word "person" when used in this Agreement shall
be broadly construed to include any individual, company, corporation,
partnership, joint venture, trust, firm or other entity.

          In Witness Whereof, each party hereto has caused this Agreement to be
duly executed as of the day and year first above written.

Vsource, Inc.



By: /s/ David Hirschhorn

--------------------------------------------------------------------------------

Its: Co-Chairman and Co-Chief Executive Officer



Clinicis, Inc.



By: /s/ David A. Cook

--------------------------------------------------------------------------------

Its: Chairman and Chief Executive officer